Total Return at Net )% Asset Value 1 Ratios/Supplemental Data: Net assets, end of $ period (in thousands) Ratio to average net assets: Net investment loss )% )% )% )% )% Expenses % Portfolio Turnover 3 % 2 % 8 % 0 % 3 8 % Rate 2 1. Assumes a hypothetical initial investment on the business day before the first day of the fiscal period with all dividends and distributions reinvested in additional shares on the reinvestment date and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in total returns. 2. The lesser of purchases and sales of portfolio securities for a period, divided by the monthly average of the market value of securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. Purchases and sales of investment securities (other than short-term securities) for the year ended July 31, 2016, aggregated $400,574 and $1,867,472, respectively. 3. Amount less than 0.5%. 4. Per share amounts have been calculated using the Average Shares Method. Understanding the Financial Highlights The tables on the preceding pages itemize what contributed to the changes in share price during the period. They also show the changes in share price for this period in comparison to changes over the last four fiscal periods. On a per share basis, the tables include as appropriate: share prices at the beginning of the period; investment income and capital gains or losses; distributions of income and capital gains paid to shareholders; and share prices at the end of the period. The tables also include some key statistics for the period as appropriate: ~ Total Return - the overall percentage of return of the Fund, assuming the reinvestment of all distributions Expense Ratio - operating expenses as a percentage of average net assets; Net Investment Income Ratio - net investment income as a percentage of average net assets; and Portfolio Turnover - the percentage of the Fund´s buying and selling activity. Proxy Voting A discussion on Proxy Voting can be found on Page 5 of the Fund´s Statement of Additional Information. The Statement of Additional Information, as well as how the Fund issued votes for the year ended June 30, 2016, can be obtained by calling 800-525-2406 or by visiting the Fund´s web site at www.americangrowthfund.com. Series One Prospectus page 16 the Code. TEACHER AND NON-PROFIT EMPLOYEE RETIREMENT PLAN. Employees of tax exempt, charitable, religious and educational organizations described in Section 501(c)(3) of the Code, and employees of public school systems and state and local educational institutions, may establish a retirement plan under Section 403(b) of the Code. PROTOTYPE MONEY PURCHASE AND PROFIT-SHARING PENSION PLANS. Available generally to employers, including self-employed individuals, partnerships, subchapter S corporations and corporations. DISTRIBUTION PLANS Reference is made to Purchase of SharesDistribution Plans in the Prospectuses for certain information with respect to separate distribution plans for Class A, Class B, and Class C shares pursuant to Rule 12b-1 under the Investment Company Act of the Fund (each a "Distribution Plan") and with respect to the shareholder service and distribution fees paid by the Fund to the Distributor with respect to such classes. Payments of the shareholder service fees and/or distribution fees are subject to the provisions of Rule 12b-1 under the Investment Company Act of 1940. Among other things, each Distribution Plan provides that the Distributor shall provide and the Directors shall review quarterly reports of the disbursement of the service fees and/or distribution fees paid to the Distributor. In their consideration of each Distribution Plan, the Directors must consider all factors they deem relevant, including information as to the benefits of the Distribution Plan to the Fund and its related class of shareholders. Each Distribution Plan further provides that, so long as the Distribution Plan remains in effect, the selection and nomination of Directors who are not interested persons of the Fund, as defined in the Investment Company Act (the Independent Directors), shall be committed to the discretion of the Independent Directors then in office. In approving each Distribution Plan in accordance with Rule 12b-1, the Independent Directors considered the potential benefits that the Distribution Plans could provide to the Fund and the respective classes and their shareholders, and concluded that there is reasonable likelihood that such Distribution Plan will benefit the Fund and its shareholders. Each Distribution Plan can be terminated at any time, without penalty, by the vote of a majority of the Independent Directors or by the vote of the holders of a majority of the outstanding voting securities of the applicable class. A Distribution Plan cannot be amended to increase materially the amount to be spent there under without the approval of the applicable class of shareholders, and all material amendments are required to be approved by the vote of Directors, including a majority of the Independent Directors who have no direct or indirect financial interest in such Distribution Plan, cast in person at a meeting called for that purpose. Rule 12b-1 further requires that the Fund preserve copies of each Distribution Plan and any report made pursuant to such plan for a period of not less than six years from the date of such Distribution Plan or such report, the first two years in an easily accessible place. For the fiscal year ended July 31, 2016, the Fund paid the Distributor $17,139 (based on an average net assets relating to the Class A shares of approximately $5,745,815) pursuant to the Class A Distribution Plan, $13,309 of which was paid to other broker-dealers for providing account maintenance and distribution-related services in connection with the Class A shares and $680 was retained by the Distributor. For the fiscal year ended July 31, 2016, the Fund paid the Distributor $1,415 (based on average net assets relating to the Class B shares of approximately $142,266) pursuant to the Class B Distribution Plan, $308 of which was paid to other broker-dealers of which $0 was retained by the distributor. For the fiscal year ended July 31, 2016, the Fund paid the Distributor $25,288 (based on average net assets relating to the Class C shares of approximately $2,543,918) pursuant to the Class C Distribution Plan, $20,372 of which was paid to other broker-dealers for providing account maintenance and distribution-related services in connection with the Class A shares and $426 was retained by the Distributor. At July 31, 2016, the net assets of the Fund subject to the Class B Distribution Plan aggregated approximately $145,146. At this net asset level, the annual fee payable pursuant to the Class B Distribution Plan would aggregate approximately $1,452. At July 31, 2016, the net assets of the Fund subject to Class C Distribution Plan approximated $2,696,868. At this asset level, the annual fee payable pursuant to the Class C Distribution Plan would approximate $26,969. Series One SAI page 17
